DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 15 is objected to because of the following informalities:  In claim 15, line 12, “an rotational” should be --a rotational--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 12, line 10, “a rotary device” incorrectly claims a second rotary device in addition the one claimed in line 2 of claim 7.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al., CN 204553795, a machine translation of which is attached as an Office Action Appendix.

He et al. shows a speed reducer in figure 2.
	At least one gear member, including driven shaft gear 9, is for changing a speed of rotations input from a rotary device (“driving gear shaft 2” [0030]) and output rotation (“driven shaft gear 9” [0032]).
	A case 1 houses the at least one gear member (9).
	A heating unit 8 is provided on the case 1 and is configured to heat the case 1 or an inside of the case 1 (“the two constant temperature heaters 8 are respectively fixed on the inner walls of the box body 1” [0032]).
(claim 1)


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Mori et al., JP 2007-145049, a machine translation of which is attached as an Office Action Appendix.

Mori et al. discloses a speed reducer 30 in figures 1 and 2.
At least one gear member 32a, 33 is for changing a speed of rotations input from a rotary device 20 and output rotation.
A case 31 houses the at least one gear member 32a, 33.
A heating unit is provided on the case 31 and is configured to heat the case 31 or an inside of the case 31. Paragraph [0027] describes using a coil of the electric motor 20, which is provided on the case 31, as a heating element to raise the temperature of the gearing within the case 31 without causing rotation of a steering wheel connected to the motor ([0006]).  Further, instead of or in addition to the motor coil, a heating element composed of a resistor within an ECU assembled to the speed reducer 30 may be used to raise the temperature within the case 31 ([0027]).
(claim 1)


Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura, U. S. Patent Application Publication 2011/0012314.


 Nakamura shows a speed reducer in figure 1, with details shown in figures 2-4.
	At least one gear member, including external gears 10, is for changing a speed of rotations input from a rotary device (motor) 16 and outputting the rotation to rotating member 20.
	A case 6 houses the at least one gear member 10.
	As shown in figure 4, sleeve 28 is provided on the case 6 and is configured to protect a seal 26 tightly sealing the case 6.  Paragraph [0046] describes the member 28 as overlapping the outer circumferential surface of the case 6 (is sleeve shaped) and as preventing the ingress of large foreign material.
(claim 2)

The case 6 has internal teeth (“an internal gear formed on an inner circumferential surface of the case 6” [0033], lines 4-5).
	The at least one gear member includes a crankshaft 12 and a plurality of external tooth members 10.
	The crankshaft 12 is supported so as to be rotatable around a rotation axis that corresponds to an axial direction of the case 6.
	The plurality of external tooth members 10 each have external teeth meshing with the internal teeth (6), the plurality of external tooth members 10 being eccentrically movable by the crankshaft 12.
(claim 4)


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogg, DE 10 2007 035 010, a machine translation of which is attached as an Office Action Appendix.

	Rogg shows a drive device in figure 1.
	A rotary device 24 has a housing 22.
	A speed reducer, described in paragraphs [0038] to [0039] as a series of gears from pinion 38 on the shaft of the rotary device 24 to ring gear 30 on a turntable 12, includes at least one gear member 38-30 and a case 20.
	The at least one gear member 38-30 is for changing a speed of rotations input from the rotary device 24 and outputting the rotations.  As shown in figures 1, 9, and 10, the meshing gears 38-40/42-46/50/52-30 form a series of pinions meshing with larger gears to produce a speed reduction between the input at gear 38 and the output at gear 30.
	The case 20 houses the at least one gear member 38-30.
	The rotary device 24 is mounted to the case 20.
	A wall of the case 20 to which the rotary device 24 is mounted serves as a wall of the housing 22 of the rotary device 24.  The top of the case 20 serves as the bottom of the housing 22.
(claim 7)


Claim(s) 7, 8, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al., U. S. Patent 10,486,734.

	Nakamura et al. ‘734 shows a drive device 100C in figure 4.
	A rotary device 200C has a housing 210.
	A speed reducer 300C includes at least one gear member, “gear section 700”, and a case 400/500.
	The at least one gear member 700 is for changing a speed of rotations input from the rotary device 200C and outputting the rotations through carrier 600 with pinion 310C.
	The case 400/500 houses the at least one gear member 700.
	The rotary device 200C is mounted to the case 400/500.
	A wall 410 of the case 400/500 to which the rotary device 200C is mounted serves as a wall of the housing 210 of the rotary device 200C.  The mounting is through a mounting surface 211 of the housing 210 being attached to a contact surface 411 of the case 400/500 (“The mounting wall 410 may include a contact surface 411 contacting with the mounting surface 211 of the motor 200C. The contact surface 411 may have a complementary shape to the surface of the mounting surface 211. Therefore, the contact surface 411 may be tightly contacted with the mounting surface 211. The motor 200C may be fixed on the contact surface 411 by screwing or other appropriate fixing techniques.” Col. 7, lines 33-41)
(claim 7)

	The case 400/500 has internal teeth 520.
	The at least one gear member 700 includes a crankshaft 820 and a plurality of external tooth members 710, 720.
	As shown in figure 4, the crankshaft 820 is supported so as to be rotatable around a rotation axis that corresponds to an axial direction (along RCX) of the case 400/500.
	The plurality of external tooth members 710, 720 each have external teeth meshing with the internal teeth 520, the plurality of external tooth members 710, 720 being eccentrically movable by the crankshaft 820.
	The rotary device 200C inputs a rotational force to the crankshaft 820 through motor shaft gear 221 and crankshaft input gear 810.
(claim 8)

	As shown in figure 2, the speed reducer 300C (labeled 300A in the embodiment of fig. 2) is provided on a tie rod 131 and connected via a link 133 with a wheel driving portion provided on a wheel portion LTR.
	The rotary device 200C (200A in fig. 2) moves the tie rod 131 in an axial direction so as to oscillate the wheel driving portion horizontally to the tie rod 131 through the speed reducer 300C (300A), which is engaged with a rack on the tie rod.
(claim 17)


Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, CN 10486436, a machine translation of which is attached as an Office Action Appendix, in view of Mori et al.

Li shows a speed reducer in figure 6.
	At least one gear member, including external gears 105 and 119, is for changing a speed of rotations input from a rotary device (a motor, [0046]) and outputting the rotation (“The input shaft 102 outputs the power of the motor, which is decelerated by the improved wobble plate reducer, and then the power is output by the output shaft.” [0046]).
	A case 101 houses the at least one gear member (105, 119).
(claim 1)

The case 101 has internal teeth 131 ([0047]).
	The at least one gear member includes a crankshaft 108 (fig. 4) and a plurality of external tooth members 105 and 119.
	The crankshaft 108 is supported so as to be rotatable around a rotation axis that corresponds to an axial direction of the case 101.
	The plurality of external tooth members 105, 119 each have external teeth meshing with the internal teeth 131, the plurality of external tooth members 105, 119 being eccentrically movable by the crankshaft.
(claim 3)

The case 101 has internal teeth 131 (called outer teeth, as being outside of the externally toothed members 105 and 119).
	The speed reducer includes a crankshaft 108 and a plurality of external tooth members 105 and 119.
	The crankshaft 108 is disposed radially inside the case 101 and is supported so as to be rotatable around a rotation axis that corresponds to an axial direction of the case 101.
	The plurality of external tooth members 105, 119 each have external teeth meshing with the internal teeth 131, the plurality of external tooth members 105, 119 being eccentrically movable by the crankshaft 108.
	The case 101 has 80 to 120 internal teeth 131 ([0076] “Outer needle teeth: Zp = 81”).
	An amount of eccentricity of the crankshaft is 1.3 mm or smaller ([0101] “Eccentricity: a=1.16mm”).
(claim 5)

	Li does not disclose a heating unit provided on the case and configured to heat the case or an inside of the case.

	Mori et al. discloses a speed reducer 30 with gear members 32a and 33 that are for changing a rotational speed input by a motor 20, and that are housed in a case 31.  A coil of the motor 20, provided on the case 31, is used as a heating element independently of using the motor as a rotary device, and/or a resistor in an ECU assembled to the speed reducer 30 is used as a heating element ([0027]).  The heating elements raise the temperature of the gearing 32a and 33 inside of the case 31.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a heating element on the case of Li in view of Mori et al. to allow use of the speed reducer in low temperatures without excessive backlash, thereby preventing the occurrence of abnormal noise or deterioration (Mori et al., [0007])



Claim(s) 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Nakamura ‘314.

	Li shows a speed reducer in figure 6.
	At least one gear member, including external gears 105 and 119, is for changing a speed of rotations input from a rotary device (a motor, [0046]) and outputting the rotation (“The input shaft 102 outputs the power of the motor, which is decelerated by the improved wobble plate reducer, and then the power is output by the output shaft.” [0046]).
	A case 101 houses the at least one gear member (105, 119).
(claim 2)

The case 101 has internal teeth 131 ([0047]).
	The at least one gear member includes a crankshaft 108 (fig. 4) and a plurality of external tooth members 105 and 119.
	The crankshaft 108 is supported so as to be rotatable around a rotation axis that corresponds to an axial direction of the case 101.
	The plurality of external tooth members 105, 119 each have external teeth meshing with the internal teeth 131, the plurality of external tooth members 105, 119 being eccentrically movable by the crankshaft.
(claim 4)

The case 101 has internal teeth 131 (called outer teeth, as being outside of the externally toothed members 105 and 119).
	The speed reducer includes a crankshaft 108 and a plurality of external tooth members 105 and 119.
	The crankshaft 108 is disposed radially inside the case 101 and is supported so as to be rotatable around a rotation axis that corresponds to an axial direction of the case 101.
	The plurality of external tooth members 105, 119 each have external teeth meshing with the internal teeth 131, the plurality of external tooth members 105, 119 being eccentrically movable by the crankshaft 108.
	The case 101 has 80 to 120 internal teeth 131 ([0076] “Outer needle teeth: Zp = 81”).
	An amount of eccentricity of the crankshaft is 1.3 mm or smaller ([0101] “Eccentricity: a=1.16mm”).
(claim 6)

	Though Li does disclose an output carrier 112/113 that rotates within the case 101 (fig. 6, [0052]-[0053]), Li does not disclose a sleeve provided on the case and configured to protect a seal tightly sealing the case.

Nakamura ‘314 shows a speed reducer in figures 1-4.  The speed reducer includes at least one gear member for changing a speed of rotations input from a rotary device (motor) 16 and outputting the rotation to rotating member 20 and a case 6 that houses the at least one gear member.
	Nakamura’s purpose is to provide a lubricant seal between a stationary first member and a rotating second member positioned within the first member ([0007]).  The specific example given is a seal 26 (and 36) between the case 6 as the first member and an output carrier 2 rotating within the case as the second member ([0032]) in the speed reducer shown in figure 1 (the speed reducer has the same basic structure as Li).  
As shown in figure 4, sleeve 28 is provided on the case 6 and is configured to protect a seal 26 (and 36) tightly sealing the case 6.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sleeve on the case of Li to protect a seal between the case and an output carrier in view of Nakamura ‘314 to maintain lubricant between rotating parts using a seal, while protecting the seal from damage due to ingress of foreign material (Nakamura, [0016], last four lines of [0046]).


Claim(s) 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., U. S. Patent Application Publication 2019/0162281 (Nakamura ‘281) in view of Rogg.
 
Nakamura ‘281 shows a drive device 30 in figure 5.
A rotary device 31 has a housing 210.
A speed reducer 32 includes at least one gear member 700 and a case 51 ([0073]).
The at least one gear member 700 is for changing a speed of rotations input from the rotary device 31 and outputting the rotations.
The case 51 houses the at least one gear member 700.
The rotary device 31 is mounted to the case 51 ([0073]).
Nakamura ‘281 appears to show and describe that a wall of the case 51 to which the rotary device 31 is mounted serves as a wall of the housing 210 of the rotary device 31.
(claim 7)

The speed reducer 32 has a first input shaft 220 through which a rotational force of the rotary device 31 is input.
The drive device 30 includes an operation mechanism (operation section 10 in figure 1) having a second input shaft 120 intersecting the first input shaft 220, the operation mechanism being configured to input an external rotational force to the first input shaft 220 through the second input shaft 120.
The rotary device 31 is disposed opposite to the speed reducer 32 and the operation mechanism 10 (including shaft 120) relative to a plane, coincident with the right-most surface of 51, for example.
(claim 13)

The case 51 includes inner teeth 520.
The speed reducer 32 includes a crankshaft 820 and a plurality of external tooth members 710, 720.
The crankshaft 820 is disposed radially inside the case 51 and is supported so as to be rotatable around a rotation axis that corresponds to an axial direction of the case 51 (horizontal in fig. 5), the crankshaft 820 having a transmission gear 810 disposed on one end side of the crankshaft 820.
The plurality of external tooth members 710, 720 each have external teeth meshing with the internal teeth 520, the plurality of external tooth members 710, 720 being eccentrically movable by the crankshaft 820.
The rotary device 31 is disposed opposite to the speed reducer 32 relative to the transmission gear 810.
The rotational force of the rotary device 31 is input to the transmission gear 810 by meshing with gear section 221 of the rotary device shaft 220.
The operation mechanism 10 inputs the external rotational force to the transmission gear 810 through the second input shaft 120, since the second input shaft 120 transmits rotational force to the crankshaft 820 to which the transmission gear 810 is affixed.
(claim 14)

Nakamura ‘281 discloses the rotary device 31 is mounted to a wall of the case 51 of the speed reducer 32, but it is not clear if the wall serves as a wall of the housing 210 of the rotary device 31.

Rogg discloses a drive device (fig. 1) with a rotary device 24 having a housing 22 and a gear speed reducer 38-30 housed in a case 20.  The rotary device 24 is mounted to the case 20, with a (top) wall of the case 20 to which the rotary device 24 is mounted serving as a (bottom) wall of the housing 22 of the rotary device 24.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wall of the case of the speed reducer of Nakamura ‘281 serve as a wall of the housing of the rotary device in view of Rogg to provide a steering unit “that is simple in construction…with spatially minimal dimensions” (Rogg, [0006]), and more specifically to enable “the steering gear and steering motor to be small in size.” (Rogg, [0009])


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura ‘281 in view of Rogg as applied to claim 7 above, and further in view of Brown, U. S. Patent Application Publication 2021/0129901.

Nakamura ‘281 in view of Rogg discloses a drive device as discussed in the rejection of claim 7 above.
Nakamura ‘281 discloses an operation mechanism, an operation section 10 with a steering wheel and steering shaft (fig. 1), for inputting an external rotational force to the at least one gear member 700 (fig. 5).
The operation member includes a sensing unit 22 (fig. 1) for sensing a torque when the rotational force is input to the at least one gear member 700.
(claim 9)

The case 51 of Nakamura ‘281 has internal teeth 520.
	The at least one gear member 700 includes a crankshaft 820 and a plurality of external tooth members 710, 720.
	The crankshaft 820 is supported so as to be rotatable around a rotation axis that corresponds to an axial direction of the case 51.
	The plurality of external tooth members 710, 720 each have external teeth meshing with the internal teeth 520, the plurality of external tooth members 710, 720 being eccentrically movable by the crankshaft 820.
	The rotary device 31 and the operation mechanism 10 (including shaft 120) each impart a rotational force to the crankshaft 820, as shown in figure 5.
(claim 10)

	Nakamura ‘281 in view of Rogg does not disclose the sensing unit sensing a rotation angle when the rotational force is input to the at least one gear member.

	Brown shows a drive device in figure 2 similar to that of Nakamura ‘281 in that it includes a rotary device 70, a speed reducer 77, an operation member including a steering wheel 34 and steering shaft 36, and a sensing unit 72/74 of the operation member for sensing a torque (sensor 74 [0045], appears to be labeled “70” in fig. 2, adjacent to “72”).  Brown further discloses the sensing unit 72/74 sensing a rotation angle (sensor 72; [0046]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sensing rotation angle in the sensing unit of Nakamura ‘281 (in view of Rogg) in view of Brown to provide a steering control unit information relating to the amount of operation of a steering wheel by a driver so that the steering assembly may be controlled according to the driver’s intention.


Allowable Subject Matter

Claims 11, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 5,161,290 (Hashimoto et al.) November 1992 - motor housing shares a wall with a speed reducer case.

KR 1995-0004924 (Lee) June 1995 - "The present invention relates to an automatic transmission oil heater, and moreover, to an automatic transmission oil heater that prevents cooling of the automatic transmission oil generated during long time parking of an automatic transmission vehicle under low temperature conditions (below -30 ° C)."  The heater is provided on the transmission oil drain cock.

DE 197 41 536 (Buelow) April 1998 - "A PTC heating element 6 is provided in the transmission 4, with which the lubricant can be heated."

U. S. Patent 5,895,590 (Suzuki) April 1999 - "The heater 1 is provided in a bottom portion of the transmission 2 together with a drain bolt, a level gauge or the like immersed in the lubricating oil."

U. S. Patent 6,981,478 (Schaefer et al.) January 2006 - a motor housing and a housing in which a speed reducer is located share a wall, with the motor housing being attached to the wall.

JP 2006-144888 (Fujimoto) June 2006 - "PROBLEM TO BE SOLVED: To provide an eccentrically swing type gear device (speed reducer) increased in allowable transmission torque and protecting an oil seal."  The solution is described as "a flange part 13c extending near the outer diameter of the case is formed on the outer periphery of the one end end face thereof" and shown as a sleeve extending over a seal.

U. S. Patent 7,476,174 (Fujimoto) January 2009 - "Here, the number of the internal teeth (pins) 14 is about 25 to 100, and preferably, in a range of 30 to 80."

U. S. Patent Application Publication 2010/0113206 (Wang et al.) May 2010 - drive device in which a wall of a case of a speed reducer to which a rotary device is mounted serves as a wall of a housing of the rotary device.

U. S. Patent 7,811,193 (Nakamura) October 2010 - "axial one side of the oil seal 46 is substantially closed by the outward flange 71 to thereby effectively suppress penetration of dust into the eccentrically oscillating speed reducer 13."  While the flange 71 covers the axial end of the seal, a sleeve extending from the case covers the outer perimeter of the seal.

CN 201714953 (Zheng et al.) January 2011 - "heating device 3 includes a control box 4, a mounting plate 5, a heater and oil temperature detection device. mounting plate 5 is a control box 4 located outside the gear box 1, the mounting plate 5 is mounted onto the mounting surface 2 of the gear case 1."

CN 106931081 (Huang) July 2017 - eccentricity of a crankshaft is 1.3 mm.

JP 2017-128302 (Takahashi et al.) July 2017 - speed reducer with a rotary device provided on a tie rod to oscillate a wheel driving portion.

U. S. Patent 9,719,578 (Okimura et al.) August 2017 - an input gearing to a crankshaft is switchable between two positions depending on the location of the rotary device.

U. S. Patent 10,724,604 (Hayashibara et al.) July 2020 - "Furthermore, a heating element (for example, nichrome wire) may be arranged inside a metal forming the internal gear securing ring 0607 or on an inner peripheral surface of the internal gear securing ring 0607 in a vicinity of a location where each of the elastic members 0609 is arranged. Elasticity of rubber can vary depending on a temperature. Based on this, a configuration may be adopted in which a heating element is arranged in a vicinity of each of the elastic members 0609 so that, through heating by the heating element, elasticity of the each of the elastic members 0609 can be appropriately adjusted."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659